         Case 1:19-cv-09895-VEC Document 63 Filed 07/20/20 Page 1 of 14


                                                  USDC SDNY
                                                  DOCUMENT
Jason M. Drangel (JD 7204)                        ELECTRONICALLY FILED
jdrangel@ipcounselors.com                         DOC #: _________________
Ashly E. Sands (AS 7715)                                        7/20/2020
                                                  DATE FILED:______________
asands@ipcounselors.com
Brieanne Scully (BS 3711)
bscully@ipcounselors.com
Danielle S. Yamali (DY 4228)
dfutterman@ipcounselors.com
EPSTEIN DRANGEL LLP
60 East 42nd Street, Suite 2520
New York, NY 10165
Telephone:     (212) 292-5390
Facsimile:     (212) 292-5391
Attorneys for Plaintiff
Shenzhen Smoore Technology Ltd.

                         UNITED STATES DISTRICT COURT
                        SOUTHERN DISTRICT OF NEW YORK


 SHENZHEN SMOORE TECHNOLOGY LTD.,

 Plaintiff                                             19-cv-9895 (VEC)

 v.
                                                 FINAL DEFAULT JUDGMENT
 AXXXXXXXX, ABC1205, ABC369369, ABO33,              AND PERMANENT
 AIRMEN_LI, AIRPORDS, ALICEECIG, ANDECIG,         INJUNCTION ORDER FOR
 ASPIREAGENT,    ASPIREBUY,    ASPIRESALE,          DEFENDANT VERA22
 ATHLETICBUY, BEAUTEOUS, BEAUTY1668,
 BEIJING-2008,    BETTY02,     BIGSTORESZ,
 BMITHRW, BUYUP, CHEAPEZY, CHENLIN1227,
 CHINA_VAPE, CHINABUYECIGS, CHINACOIL,
 CHINA-DVD, CHINAVAPEFACTORY, CIGSTORE,
 CLOUDY_VAPOR,      CN_LEE,     COSYWELL,
 CYCSUPPLY, DHTE, DIARYMM, DORA68689,
 DRCANN,        DVD_STORE,        EBLTECH,
 ECIGARETTE_, ECIGFACTORY668, ECOMING,
 ECTY, EFFIETVAPOR, EGATE1, EGOTIME,
 ELECTRONICSBEST,                 EMAKER,
 ENJOYING_DHGATE, ESTAKE, FANPUERKJY,
 FEMK,    FLYDREAM,    FMJ8899,   FT_VAPE,
 GARDEN,       GHOST_RIDER,      GRABERN,
 GREENKANGDA,                 HANDSPINER,
 HANDSPINNER_,     HAYI,    HEMPSUPPLIER,
 HOTINGVAPE,     HOTSALEOUTLET,     ICARS,
      Case 1:19-cv-09895-VEC Document 63 Filed 07/20/20 Page 2 of 14




IHAPPYU,   IHEALTH,     INDIO,     IVOPOR01,
JACK2019A,    JASON_WENG,       JATERL2012,
JESSUP, JIANGJUNJIE1, JIEQ, KATHERINE,
KEVIN03,   LADYGAGAADCC,         LANVAPOR,
LIFE_STYLES,     LIKE2018,   LIUXI19880510,
MAKEUP_USA, MARKWAHLBERG, MIAOUTLET,
MSYI, MYGHD, NONGDONGBO, PASSTORE1,
PHOEBE_ECIG, PLAYER, PLOYER, POSTORE,
QIANHJ, QINGCHENG_SHOP, QUALITYECIG,
QUALITYSELLER,                 ROMANDY89,
SAKOYVAPING, SEEKGUY, SEEKGUY_ECIG,
SEEKGUY_VAPOR, SEEKGUY01, SHENZHEN7,
SIBYLE, SMART3C_CHINA, SMARTLIFETECH,
SMARTLIFETECHTOY,                 SMOK_KIT,
SMOKEHOUSE, SMOKETECH88, SMOKINGMAN,
SMOKTECHWORLD, SMOKVIP, SOLARS, SUNM,
SUPERSUPER,      SZALONE1,       SZGARDEN,
SZGATE2, SZJUDE1, SZKEJI, SZKINGFLY,
SZPARTY, SZVAPE1, SZVAPE168, TAILING,
THCFACTORY, TINKERBELL, TOPVAPE168,
TRUMEN, TTDRESS, UNBROKEN, UVAPING,
VAPEGATE8,      VAPES113,       VAPESGATE,
VAPESOONTECH,       VAPEXIA,      VAPOR168,
VAPORECIG2, VAPORECIG3, VAPORECIG5,
VAPOREX,     VAPORSKYPE,      VAPORTHING,
VERA22, VIBES, VICK008, WHOLESALE_CHINA,
WHOLESALECHINAECIGS, YOUYI2, YOUYI3,
YSMELECTRONICS,        YUNKANG138        and
YY3CGOODS,

Defendants
           Case 1:19-cv-09895-VEC Document 63 Filed 07/20/20 Page 3 of 14




                                        GLOSSARY

Term               Definition                                                       Docket Entry
                                                                                      Number
Plaintiff or       Shenzhen Smoore Technology Ltd.                                      N/A
Smoore
Defendants         a253481482, abc1205, abc369369, abo33, airmen_li,                    N/A
                   Airpords, aliceecig, andecig, Aspireagent, aspirebuy,
                   aspiresale, athleticbuy, beauteous, beauty1668, beijing-2008,
                   betty02, bigstoresz, bmithrw, buyup, cheapezy, chenlin1227,
                   china_vape,       chinabuyecigs,     chinacoil,     china-dvd,
                   Chinavapefactory, Cigstore, cloudy_vapor, cn_lee, cosywell,
                   cycsupply, dhte, diarymm, dora68689, drcann, dvd_store,
                   Ebltech, ecigarette_, Ecigfactory668, ecoming, ecty,
                   effietvapor, egate1, egotime, electronicsbest, emaker,
                   enjoying_dhgate, estake, fanpuerkjy, femk, flydream,
                   Fmj8899,      Ft_vape,     Garden,     ghost_rider,   grabern,
                   greenkangda, handspiner, handspinner_, hayi, hempsupplier,
                   Hotingvape, hotsaleoutlet, icars, ihappyu, ihealth, Indio,
                   ivopor01, jack2019a, jason_weng, Jaterl2012, jessup,
                   jiangjunjie1, jieq, Katherine, kevin03, ladygagaadcc,
                   lanvapor, life_styles, like2018, liuxi19880510, Makeup_usa,
                   Markwahlberg, miaoutlet, msyi, myghd, nongdongbo,
                   passtore1, phoebe_ecig, player, ployer, postore, qianhj,
                   qingcheng_shop, qualityecig, qualityseller, romandy89,
                   sakoyvaping, Seekguy, Seekguy_ecig, Seekguy_vapor,
                   Seekguy01, shenzhen7, sibyle, smart3c_china, smartlifetech,
                   smartlifetechtoy, smok_kit, smokehouse, Smoketech88,
                   smokingman, smoktechworld, smokvip, solars, sunm,
                   supersuper, szalone1, szgarden, szgate2, szjude1, szkeji,
                   szkingfly, szparty, szvape1, szvape168, tailing, thcfactory,
                   tinkerbell, topvape168, trumen, ttdress, unbroken, uvaping,
                   vapegate8, Vapes113, vapesgate, vapesoontech, vapexia,
                   vapor168, vaporecig2, vaporecig3, vaporecig5, Vaporex,
                   vaporskype,      vaporthing,    Vera22,     vibes,    vick008,
                   wholesale_china, wholesalechinaecigs, youyi2, youyi3,
                   ysmelectronics, yunkang138 and yy3cgoods
Defaulting         abc1205, abc369369, abo33, airmen_li, Airpords, aliceecig,           N/A
Defendants         andecig, athleticbuy, beauteous, beauty1668, betty02,
                   bigstoresz, bmithrw, buyup, china_vape, chinacoil,
                   Chinavapefactory, Cigstore, cloudy_vapor, cn_lee, dhte,
                   diarymm, dora68689, drcann, Ebltech, Ecigfactory668,
                   effietvapor, egate1, enjoying_dhgate, estake, fanpuerkjy,
                   femk, flydream, Fmj8899, Ft_vape, Garden, grabern,
                   greenkangda, handspiner, handspinner_, hayi, hempsupplier,
                   Hotingvape, ivopor01, jack2019a, jason_weng, Jaterl2012,


                                               i
            Case 1:19-cv-09895-VEC Document 63 Filed 07/20/20 Page 4 of 14




                    jiangjunjie1, jieq, kevin03, ladygagaadcc, lanvapor,
                    Makeup_usa, Markwahlberg, miaoutlet, msyi, nongdongbo,
                    passtore1, phoebe_ecig, ployer, postore, qingcheng_shop,
                    qualityseller,    romandy89,       Seekguy,      Seekguy_ecig,
                    Seekguy_vapor, Seekguy01, shenzhen7, sibyle, smartlifetech,
                    smartlifetechtoy, smok_kit, Smoketech88, smoktechworld,
                    smokvip, sunm, supersuper, szalone1, szgarden, szgate2,
                    szjude1, szkeji, szparty, szvape1, szvape168, tailing,
                    thcfactory, topvape168, ttdress, unbroken, vapegate8,
                    Vapes113, vapesgate, vapesoontech, vapexia, vapor168,
                    vaporecig2, vaporecig3, vaporecig5, Vaporex, vaporskype,
                    vaporthing, Vera22, vick008, wholesalechinaecigs, youyi2,
                    ysmelectronics and yunkang138
DHgate              Dunhuang Group d/b/a DHgate.com, an online marketplace             N/A
                    and e-commerce platform which allows manufacturers,
                    wholesalers and other third-party merchants, like Defendants,
                    to advertise, distribute, offer for sale, sell and ship their
                    wholesale and retail products originating from China directly
                    to consumers worldwide and specifically to consumers
                    residing in the U.S., including New York
Epstein Drangel     Epstein Drangel LLP, counsel for Plaintiff                         N/A
NAL                 New Alchemy Limited, a company that provides intellectual          N/A
                    property infringement research services, to investigate and
                    research manufacturers, wholesalers, retailers and/or other
                    merchants offering for sale and/or selling counterfeit products
                    on online marketplace platforms
New York            20 Cooper Square, New York, NY 10003                               N/A
Addresses           105 Avenue B, Apt 4B, New York, NY 10009
                    244 Madison Ave, Suite 411, New York, NY 10016
                    944 Havemeyer Ave, Bronx, NY 10473
Sealing Order       Order to Seal File entered on October 25, 2019                       1
Complaint           Plaintiff’s Complaint filed on October 25, 2019                      6
Application         Plaintiff’s Ex Parte Application for: 1) a temporary restraining   9-13
                    order; 2) an order restraining Merchant Storefronts (as defined
                    infra) and Defendants’ Assets (as defined infra) with the
                    Financial Institutions (as defined infra); 3) an order to show
                    cause why a preliminary injunction should not issue; 4) an
                    order authorizing bifurcated and alternative service and 5) an
                    order authorizing expedited discovery filed on October 25,
                    2019
Zhu Dec.            Declaration of Derek Zhu in Support of Plaintiff’s Application     11
Arnaiz Dec.         Declaration of Jessica Arnaiz in Support of Plaintiff’s            10
                    Application
Yamali Dec.         Declaration of Danielle S. Yamali in Support of Plaintiff’s        12
                    Application


                                                ii
          Case 1:19-cv-09895-VEC Document 63 Filed 07/20/20 Page 5 of 14




Smoore Brands         Smoore owns and operates numerous electronic cigarette             N/A
                      brands, including CCELL and VAPORESSO
CCELL Products        Electronic cigarette products including cartridges, atomizers,     N/A
                      batteries, disposables and related accessories promoted and
                      sold through the CCELL brand
VAPORESSO             Electronic cigarettes including vape mods, kits, tanks, coils      N/A
Products              and related accessories promoted and sold through the
                      VAPORESSO brand
Smoore Products       CCELL Products and VAPORESSO Products                              N/A
CCELL Marks           U.S. Trademark Registrations Nos.: 5,633,060 for “CCELL”           N/A
                      for goods in Class 34; 5,462,670 for “CCELL” for goods in
                      Class 9; and 5,435,824 for “               ” for goods in Class
                      34
VAPORESSO             U.S. Trademark Registration No. 4,920,266 for “                    N/A
Registration                          ” for goods in Classes 9, 34 and 35
VAPORESSO             U.S. Trademark Serial Application No. 88/603,037 for               N/A
Application           “VAPORESSO” for a variety of goods in Class 34
VAPORESSO             The marks covered by the VAPORESSO Registration and                N/A
Marks                 VAPORESSO Application
Smoore Marks          CCELL Marks and VAPORESSO Marks                                    N/A
CCELL Website         www.ccell.com                                                      N/A
VAPORESSO             www.vaporesso.com                                                  N/A
Website
Counterfeit           Products bearing or used in connection with one or more of the     N/A
Products              Smoore Marks, and/or products in packaging and/or
                      containing labels and/or hang tags bearing one or more of the
                      Smoore Marks, and/or bearing or used in connection with
                      marks that are confusingly similar to the Smoore Marks and/or
                      products that are identical or confusingly similar to one or
                      more of the Smoore Products
Infringing Listings   Defendants’ listings for Counterfeit Products                      N/A
User Accounts         Any and all websites and any and all accounts with online          N/A
                      marketplace platforms such as DHgate, as well as any and all
                      as yet undiscovered accounts with additional online
                      marketplace platforms held by or associated with Defendants,
                      their respective officers, employees, agents, servants and all
                      persons in active concert or participation with any of them
Merchant              Any and all User Accounts through which Defendants, their          N/A
Storefronts           respective officers, employees, agents, servants and all persons
                      in active concert or participation with any of them operate
                      storefronts to manufacture, import, export, advertise, market,
                      promote, distribute, display, offer for sale, sell and/or
                      otherwise deal in Counterfeit Products, which are held by or
                      associated with Defendants, their respective officers,



                                                  iii
           Case 1:19-cv-09895-VEC Document 63 Filed 07/20/20 Page 6 of 14




                   employees, agents, servants and all persons in active concert
                   or participation with any of them
Defendants’ Assets Any and all money, securities or other property or assets of       N/A
                   Defendants (whether said assets are located in the U.S. or
                   abroad)
Defendants’        Any and all financial accounts associated with or utilized by      N/A
Financial Accounts any Defendants or any Defendants’ User Accounts or
                   Merchant Storefront(s) (whether said account is located in the
                   U.S. or abroad)
Financial          Any and all banks, financial institutions, credit card companies   N/A
Institutions       and payment processing agencies, such as DHgate (e.g.,
                   DHpay.com), PayPal Inc. (“PayPal”), Payoneer Inc.
                   (“Payoneer”) and PingPong Global Solutions, Inc.
                   (“PingPong”) and other companies or agencies that engage in
                   the processing or transfer of money and/or real or personal
                   property of Defendants
Third Party        Online marketplace platforms, including, without limitation,       N/A
Service Providers  those owned and operated, directly or indirectly by DHgate, as
                   well as any and all as yet undiscovered online marketplace
                   platforms and/or entities through which Defendants, their
                   respective officers, employees, agents, servants and all persons
                   in active concert or participation with any of them
                   manufacture, import, export, advertise, market, promote,
                   distribute, offer for sale, sell and/or otherwise deal in
                   Counterfeit Products which are hereinafter identified as a
                   result of any order entered in this action, or otherwise
Defendants’        Defendants’ Assets from Defendants’ Financial Accounts that        N/A
Frozen Assets      were and/or are attached and frozen or restrained pursuant to
                   the TRO and/or PI Order, or which are attached and frozen or
                   restrained pursuant to any future order entered by the Court in
                   this Action
Plaintiff’s Motion Plaintiff’s Application for an Order to Show Cause why             TBD
for Default        Default Judgment and a Permanent Injunction should not be
Judgment           entered Against Defaulting Defendants filed on June 9, 2020
Yamali Aff.        Affidavit by Danielle S. Yamali in Support of Plaintiff’s          TBD
                   Motion for Default Judgment




                                                 iv
          Case 1:19-cv-09895-VEC Document 63 Filed 07/20/20 Page 7 of 14




        This matter comes before the Court by motion filed by Plaintiff for the entry of final

judgment and permanent injunction by default as to Defendant Vera22 (“Defaulting Defendant”)

for Defaulting Defendant’s trademark infringement, trademark counterfeiting, false designation of

origin, passing off and unfair competition and related state and common law claims arising out of

Defaulting Defendant’s unauthorized use of Plaintiff’s Smoore Marks, without limitation, in their

manufacturing, importing, exporting, advertising, marketing, promoting, distributing, displaying

or offering for sale and/or selling and/or sale of Counterfeit Products. 1

        The Court, having considered the Memorandum of Law and Affidavit of Danielle S.

Yamali in support of Plaintiff’s Motion for Default Judgment and a Permanent Injunction Against

Defaulting Defendants, the Certificate of Service of the Summons and Complaint, the Certificate

of the Clerk of the Court stating that no answer has been filed in the instant action, and upon all

other pleadings and papers on file in this action, it is hereby ORDERED, ADJUDGED AND

DECREED as follows:

                                I.    Defaulting Defendant’s Liability

1) Judgment is granted in favor of Plaintiff on all claims properly plead against Defaulting

    Defendant in the Complaint;

                                        II.    Damages Awards

1) IT IS FURTHER ORDERED, ADJUDGED AND DECREED, that because it would serve

    both the compensatory and punitive purposes of the Lanham Act’s prohibitions on willful

    infringement, and because Plaintiff has sufficiently set forth the basis for the statutory damages

    award requested in its Memorandum of Law in Support of its Motion for Default Judgment,

    the Court finds such an award to be reasonable and Plaintiff is awarded $50,000.000 in


1
 Where a defined term is referenced herein and not defined herein, the defined term should be understood as it is
defined in the Glossary.

                                                       1
       Case 1:19-cv-09895-VEC Document 63 Filed 07/20/20 Page 8 of 14




  statutory damages against Defaulting Defendant pursuant to 15 U.S.C. § 1117(c) of the

  Lanham Act, plus post-judgment interest (“Defaulting Defendant’s Individual Damages

  Awards”).


                                  III.   Permanent Injunction

1) IT IS FURTHER ORDERED, ADJUDGED AND DECREED, that Defaulting Defendant, its

  respective officers, agents, servants, employees, successors and assigns and all persons acting

  in concert with or under the direction of Defaulting Defendant (regardless of whether located

  in the United States or abroad), who receive actual notice of this Order are permanently

  enjoined and restrained from:

     A. manufacturing, importing, exporting, advertising, marketing, promoting, distributing,

         displaying, offering for sale, selling and/or otherwise dealing in Counterfeit Products

         or any other products bearing the Smoore Marks and/or marks that are confusingly

         similar to, identical to and constitute a counterfeiting and/or infringement of the

         Smoore Marks;

     B. directly or indirectly infringing in any manner Plaintiff’s Smoore Marks;

     C. using any reproduction, counterfeit, copy or colorable imitation of Plaintiff’s Smoore

         Marks to identify any goods or services not authorized by Plaintiff;

     D. using Plaintiff’s Smoore Marks, or any other marks that are confusingly similar to the

         Smoore Marks on or in connection with the manufacturing, importing, exporting,

         advertising, marketing, promoting, distributing, displaying, offering for sale, selling

         and/or otherwise dealing in the Counterfeit Products;

     E. using any false designation of origin or false description, or engaging in any action

         which is likely to cause confusion, cause mistake and/or to deceive members of the


                                               2
         Case 1:19-cv-09895-VEC Document 63 Filed 07/20/20 Page 9 of 14




           trade and/or the public as to the affiliation, connection or association of any product

           manufactured, imported, exported, advertised, marketed, promoted, distributed,

           displayed, offered for sale or sold by Defaulting Defendant with Plaintiff, and/or as to

           the origin, sponsorship or approval of any product manufactured, imported, exported,

           advertised, marketed, promoted, distributed, displayed, offered for sale or sold by

           Defaulting Defendant and Defaulting Defendant’s commercial activities by Plaintiff;

       F. secreting, concealing, destroying, altering, selling off, transferring or otherwise

           disposing of and/or dealing with: (i) Counterfeit Products; (ii) any computer files, data,

           business records, documents or any other records or evidence relating to:

               i. Defaulting Defendant’s User Accounts and/or Merchant Storefronts;

               ii. Defaulting Defendant’s Assets; and

               iii. the manufacture, importation, exportation, advertising, marketing, promotion,

                   distribution, display, offering for sale and/or sale of Counterfeit Products by

                   Defaulting Defendant and by its respective officers, employees, agents, servants

                   and all persons in active concert or participation with any of them; and

       G. effecting assignments or transfers, forming new entities or associations, or creating

           and/or utilizing any other platform, User Accounts, Merchant Storefronts or any other

           means of importation, exportation, advertising, marketing, promotion, distribution,

           display, offering for sale and/or sale of Counterfeit Products for the purposes of

           circumventing or otherwise avoiding the prohibitions set forth in this Order.

2)   IT IS FURTHER ORDERED, ADJUDGED AND DECREED that Defaulting Defendant

     must deliver up for destruction to Plaintiff any and all Counterfeit Products and any and all

     packaging, labels, tags, advertising and promotional materials and any other materials in the



                                                 3
        Case 1:19-cv-09895-VEC Document 63 Filed 07/20/20 Page 10 of 14




     possession, custody or control of Defaulting Defendant that infringe Plaintiff’s Smoore Marks

     or bear any marks that are confusingly similar to the Smoore Marks pursuant to 15 U.S.C. §

     1118;

3)   IT IS FURTHER ORDERED, ADJUDGED AND DECREED that the Third Party Service

     Providers and Financial Institutions are permanently enjoined and restrained from:

       A. secreting, concealing, transferring, disposing of, withdrawing, encumbering or paying

             any of the Defaulting Defendant’s Frozen Assets from or to Defaulting Defendant’s

             Financial Accounts until further ordered by this Court;

       B. secreting, concealing, destroying, altering, selling off, transferring or otherwise

             disposing of and/or dealing with any computer files, data, business records, documents

             or any other records or evidence relating to Defaulting Defendant’s Frozen Assets and

             Defaulting Defendant’s Financial Accounts;

       C. knowingly instructing, aiding or abetting any other person or business entity in

             engaging in any of the activities referred to in subparagraphs III(1)(A) through III(2)

             and III(3)(A) through III(3)(B) above through III(4)(A) below.

4)   IT IS FURTHER ORDERED, ADJUDGED AND DECREED that the Third Party Service

     Providers are permanently enjoined and restrained from:

       A. providing services to Defaulting Defendant and Defaulting Defendant’s User Accounts

             and Merchant Storefronts, including, without limitation, continued operation of

             Defaulting Defendant’s User Accounts and Merchant Storefronts; and

       B. knowingly instructing, aiding or abetting any other person or business entity in

             engaging in any of the activities referred to in subparagraphs III(1)(A) through III(2)

             and III(3)(A) through III(3)(B) above through III(4)(A) above.



                                                  4
       Case 1:19-cv-09895-VEC Document 63 Filed 07/20/20 Page 11 of 14




       IV.    Order Authorizing Continued Alternative Service by Electronic Means

1) IT IS FURTHER ORDERED, as sufficient cause has been shown, that such alternative service

   by electronic means that was ordered in the TRO and PI Order, shall be deemed effective as to

   Defendant, Financial Institutions and Third Party Service Providers through the pendency of

   this action.

                       V.    Temporary Continuance of Asset Restraint

1) IT IS FURTHER ORDERED, as sufficient cause has been shown, that the Defendant are

   forbidden to make or suffer any sale, assignment, transfer or interference with any property in

   which they have an interest, except as set forth in subdivisions (h) and (i) of Section 5222 of

   the CPLR, for a thirty (30) day period after the entry of this Order.

 VI.    Post-Judgment Asset Restraint and Transfer Order Pursuant to Rules 64, Rule 65,
                 15 U.S.C. § 1116(a) and this Court’s Inherent Equitable Powers

1) IT IS FURTHER ORDERED, ADJUDGED AND DECREED that in accordance with Rule 64

   of the Federal Rules of Civil Procedure, 15 U.S.C. § 1116(a) and this Court’s inherent equitable

   powers to issue remedies ancillary to its authority to provide final relief, and given the

   difficulties Plaintiff would have enforcing this Order, Defaulting Defendant’s Frozen Assets

   from Defaulting Defendant’s Frozen Accounts, are, to the extent that a given Defaulting

   Defendant’s Frozen Assets equal Defaulting Defendant’s Individual Damages Award, hereby

   released and transferred to Plaintiff as full satisfaction of Defaulting Defendant’s Individual

   Damages Award for that Defaulting Defendant, and those Defaulting Defendant’s Frozen

   Assets shall be transferred by the Financial Institutions to Plaintiff through Plaintiff’s counsel

   within twenty (20) business days following the service of this Order, and upon receipt by

   Plaintiff’s counsel of such Defaulting Defendant’s Frozen Assets in full satisfaction of

   Defaulting Defendant’s Individual Damages Awards, the Financial Institution(s) holding that


                                                 5
      Case 1:19-cv-09895-VEC Document 63 Filed 07/20/20 Page 12 of 14




  Defaulting Defendant’s Frozen Assets and Defaulting Defendant’s Frozen Accounts may

  unfreeze that Defaulting Defendant’s Frozen Assets and Defaulting Defendant’s Frozen

  Accounts. To the extent that Defaulting Defendant’s Frozen Assets are less than Defaulting

  Defendant’s Individual Damages Awards, that Defaulting Defendant’s Frozen Assets are

  hereby released and transferred to Plaintiff as partial satisfaction of Defaulting Defendant’s

  Individual Damages Awards for that Defaulting Defendant and those Defaulting Defendant’s

  Frozen Assets shall be transferred by the Financial Institutions to Plaintiff through Plaintiff’s

  counsel within twenty (20) business days following the service of this Order, and

2) IT IS FURTHER ORDERED, ADJUDGED AND DECREED that in accordance with Rule

  64, Rule 65, 15 U.S.C. § 1116(a) and this Court’s inherent equitable powers to issue remedies

  ancillary to its authority to provide final relief, and given the difficulties Plaintiff would have

  enforcing this Order, the Court also hereby grants Plaintiff’s request for a post-judgment

  restraining order continuing the attachment of each Defaulting Defendant’s Frozen Assets until

  Plaintiff has recovered the full payment of Defaulting Defendant’s Individual Damages

  Awards owed to it by that Defaulting Defendant under this Order, or until further order of this

  Court; and

3) IT IS FURTHER ORDERED, ADJUDGED AND DECREED that in accordance with Rule

  64, Rule 65, 15 U.S.C. § 1116(a) and this Court’s inherent equitable powers to issue remedies

  ancillary to its authority to provide final relief, and given the difficulties Plaintiff would have

  enforcing this Order, until Plaintiff has recovered the full payment of Defaulting Defendant’s

  Individual Damages Award owed to it by any Defaulting Defendant under this Order, in the

  event that Plaintiff discovers new and/or additional Defaulting Defendant’s Assets (whether

  said assets are located in the U.S. or abroad) and/or Defaulting Defendant’s Financial Accounts



                                                6
       Case 1:19-cv-09895-VEC Document 63 Filed 07/20/20 Page 13 of 14




   (whether said account is located in the U.S. or abroad) (“Defaulting Defendant’s Additional

   Assets” and “Defaulting Defendant’s Additional Financial Accounts,” respectively), Plaintiff

   shall have the ongoing authority to serve this Order on any Financial Institutions controlling

   or otherwise holding such Defaulting Defendant’s Additional Assets and/or Defaulting

   Defendant’s Additional Financial Accounts (“Financial Institutions Holding Defaulting

   Defendant’s Additional Assets and/or Financial Accounts”);

       A. Upon notice of this Order, Financial Institutions Holding Defaulting Defendant’s

          Additional Assets and/or Financial Accounts shall immediately locate Defaulting

          Defendant’s Additional Financial Accounts, attach and restrain such Defaulting

          Defendant’s Additional Assets in Defaulting Defendant’s Additional Financial

          Accounts from being secreted, concealed, transferred or disposed of or withdrawn; and

       B. After twenty (20) business days following the service of this Order on Financial

          Institutions Holding Defaulting Defendant’s Additional Assets and/or Financial

          Accounts, Financial Institutions Holding Defaulting Defendant’s Additional Assets

          and/or Financial Accounts shall transfer all of Defaulting Defendant’s Additional

          Assets to Plaintiff as partial or full satisfaction of Defaulting Defendant’s Individual

          Damages Award, unless Defaulting Defendant has filed with this Court and served

          upon Plaintiff’s counsel a request that such Defaulting Defendant’s Additional Assets

          be exempted from this Order.


                                VII.     Miscellaneous Relief

4) Defaulting Defendant may, upon proper showing and two (2) business days written notice to

   the Court and Plaintiff’s counsel, appear and move for dissolution or modification of the

   provisions of this Order concerning the restriction or restraint of Defaulting Defendant’s


                                               7
        Case 1:19-cv-09895-VEC Document 63 Filed 07/20/20 Page 14 of 14




   Frozen Assets, Defaulting Defendant’s Additional Assets and/or Defaulting Defendant’s

   Additional Financial Accounts;

5) Any failure by Defaulting Defendant to comply with the terms of this Order shall be deemed

   contempt of Court, subjecting Defaulting Defendant to contempt remedies to be determined

   by the Court, including fines and seizure of property;

6) The Court releases the Five Thousand U.S. Dollar ($5,000.00) security bond that Plaintiff

   submitted in connection with this action to counsel for Plaintiff, Epstein Drangel, LLP, 60 East

   42nd Street, Suite 2520, New York, NY 10165; and

7) This Court shall retain jurisdiction over this matter and the parties in order to construe and

   enforce this Order.



SO ORDERED.

SIGNED this _____          July
              17 day of ____________, 2020, at _______ __.m.


                                                    _________________________________
                                                    HON. VALERIE E. CAPRONI
                                                    UNITED STATES DISTRICT JUDGE




                                                8
